Citation Nr: 0201689	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  98-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
Post-traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from August 
1968 to July 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The procedural history is that a February 1996 rating 
decision denied service connection for PTSD.  The veteran 
initiated an appeal of this decision, and in April 1997 the 
RO granted service connection for PTSD, rated 50 percent 
effective from the July 1995 date when the claim was 
received.  The veteran filed a notice of disagreement with 
the rating assigned.  A December 1997 decision increased the 
rating to 70 percent retroactive to February 1995 (prior to 
the date of claim).  The 70 percent rating thus became the 
initial rating assigned for PTSD following the grant of 
service connection.

The veteran had filed claims for a total disability rating 
based on individual unemployability (TDIU) and service 
connection for migraine headaches.  TDIU was granted in 
December 1999; effective from November 1997; service 
connection for migraines was denied in February 1998.  
Although the veteran filed a notice of disagreement with that 
rating decision, and was issued a statement of the case in 
February 2000, he has not filed a substantive appeal 
regarding migraine headaches.  Hence, he has not perfected an 
appeal regarding that issue, and it is not before the Board.


FINDINGS OF FACT

1.  Prior to April 1, 1998, the veteran's PTSD did not result 
in virtual isolation in the community, and was not manifested 
by totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; demonstrable inability to obtain or retain 
employment was not shown.

2.  Demonstrable inability to retain employment due to PTSD 
is shown from April 1, 1998.

3.  At no time since November 7, 1996, has the veteran's PTSD 
caused total social and occupational impairment; gross 
impairment in thought processes or communications, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting oneself or others, intermittent 
inability to perform the activities of daily living, 
disorientation to time or place, or memory loss for intimate 
personal details have not been shown.


CONCLUSION OF LAW

A 100 percent schedular rating for PTSD is warranted from 
April 1, 1998; but a schedular rating in excess of 70 percent 
is not warranted prior to that date.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The record includes service 
medical records, several VA examination reports, VA 
outpatient records and hospitalization reports, private 
medical records, Social Security Administration records, and 
several lay statements.  No outstanding records have been 
identified.  No further action is needed to satisfy VA's duty 
to assist the claimant.  Furthermore, the claimant has been 
notified of the applicable laws and regulations.  Discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed him what 
information or evidence is necessary to establish entitlement 
to the benefit sought and what evidence VA has obtained.  
Further, the RO informed the veteran of the enactment of the 
VCAA and its provisions, and specified what evidence might be 
helpful to his claim in a letter dated in July 2001.  Where, 
as here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board addressing the claim based on the 
evidence of record.  Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

The veteran's military service included duty in Vietnam and 
Korea.  

February 1995 private treatment records reveal emergency room 
treatment for lightheadedness with palpitations and 
occasional chest pains.  The veteran had a history of PTSD 
since Vietnam, but his symptoms had been minor until a SWAT 
raid on his employer's home in January 1995.  Following the 
raid, the veteran complained of trouble concentrating and 
zoning out; he could not drive, had headaches, and slept a 
lot.  He was difficult to awaken.  He claimed suicidal 
ideation.  The doctor reported that the veteran was acutely 
anxious and well oriented.  PTSD with exacerbation was 
diagnosed.  The veteran was referred to a VA medical center 
for counseling.

VA treatment records from February 1995 report evaluation of 
PTSD with increased anxiety following the SWAT raid.  In June 
1995, the veteran was admitted to the VA medical center for 
treatment of exacerbation of PTSD.  He had increased anxiety 
and depression following the SWAT raid, began consuming a lot 
of alcohol, and complained of increased anger problems.  He 
reported increased suicidal ideation and a decreased ability 
to function.  The physician noted that the veteran was a bit 
guarded, but cooperative; mood was depressed and affect 
restricted.  He had vague plans to shoot himself.  Homicidal 
ideation was denied, although when angry he wanted to "crash 
into people."  Over the course of a 2 week hospital stay, 
the veteran's mood and affect improved and anxiety decreased, 
partially due to medication.  He reported no suicidal 
ideation at discharge.  Follow-up counseling was recommended.

On VA psychological evaluation in July 1995, the veteran 
complained of an increase in PTSD symptoms, including 
increased anxiety and anger, depressed mood with suicidal 
ideation, and difficulty concentrating.  He reported suicidal 
and homicidal ideation at the time of the interview.  Affect 
was restricted but appropriate, and mood was generally 
dysphoric.  Testing showed normal to above average results in 
every area but contextual memory.

VA records reveal that the veteran underwent treatment for 
alcohol abuse from July to September 1995.  He reported anger 
management problems, including having pulled a gun on people, 
depression with suicidal thoughts, difficulty concentrating, 
nightmares, and flashbacks to Vietnam.  His affect was 
normal, and his mood was depressed.

A social and industrial survey was conducted in August 1995. 
The veteran was mildly nervous and on edge.  He last worked 
as a caretaker at a private home; it was unlikely he could 
return to that job even when ready to return to work because 
of alcohol dependency problems.  He gave up his previous job 
in woodworking because of back problems.  He had a few 
friends, but no one close; he did not trust people.  The 
veteran complained of a history of sleep disturbances and 
nightmares.  Anger management was his main complaint.  He 
also complained of paranoia, nightmares, sweats, anxiety, 
depression, and an inability to cope with the situations 
presented by daily life following the SWAT raid in January 
1995.  He reported difficulty organizing his thoughts, short 
term memory deficit, and a high frustration level.  The 
evaluator observed that the veteran was alert and oriented, 
although mildly tense and with underlying anger.

On VA examination in September 1995, the veteran reported 
that he had a history of suicide attempts following his 
return from Vietnam.  He also had a series of failed 
marriages.  Following the SWAT raid, the veteran described a 
"fit" of rage, depression, and suicidality.  He had not 
worked steadily because of constant anxiety.  He reported 
that he was overwhelmed by constant memories of Vietnam; he 
felt terror, rage, and shock.  He had dreams, and upon 
meeting other veterans became anxious, stuttering, and unable 
to function.  He was withdrawn socially, and claimed 
difficulty concentrating.  The physician observed that the 
veteran was extremely anxious throughout the examination.  
His affect ranged from tight and tense to tearing and 
stuttering when he recalled Vietnam.  Cognitive functions 
were severely impaired by anxiety.  He denied suicidal or 
homicidal ideation.  Thought processes were coherent.  He 
could not recall the date, although he remembered the month 
and year.  He could not do calculations, and his mental state 
did not permit spelling.  His general fund of knowledge was 
good; insight was good; and judgment was fair.  Severe PTSD 
was diagnosed.

In November 1995, a psychiatric evaluation, including a 
review of the veteran's medical records, was conducted by a 
private consultant.  The veteran complained of anger 
management problems following his separation from service.  
He began working steadily in 1986, and had worked as a 
caretaker for 4 years.  After the SWAT raid, he complained of 
feeling dazed, having problems with losing consciousness, 
visual disturbances, loss of concentration, anxiety, 
flashbacks, nightmares, night sweats, migraines, blackouts, 
and hyperalertness.  The psychiatrist observed that the 
veteran's affect was labile and appropriate, and that he was 
engaging.  PTSD was diagnosed by history.  The examiner felt 
the veteran could return to work at any time.

The veteran's brother submitted a statement in December 1995.  
He reported that after Vietnam, the veteran became withdrawn 
and isolated.  He only emerged following the SWAT raid.  His 
anger with family and friends had gotten progressively worse.

The veteran was admitted to a VA hospital's Evaluation and 
Brief Treatment of PTSD Unit (EBTPU) in December 1995 for 
complaints of anxiety, intrusive thoughts, flashbacks, 
nightmares, anger management problems, and isolation.  The 
veteran was alert and oriented, and memory was intact.  
Attention and concentration were good.  No depression or 
suicidal ideation was noted.  The veteran was released to 
work in late January 1996.

VA treatment records for 1996 reveal that the veteran 
continued to attend individual and group therapy sessions.  
He missed some meetings without excuse, but explained later 
that he was avoiding the social interaction.  He complained 
of depression and jumpiness, and had periods of crying.  He 
feared his symptoms were going to cost him his job as a live-
in caretaker.  He was in fact terminated in October 1996.  In 
November 1996, he had an angry outburst, and isolated himself 
further from family and his therapy group.

In January 1997, VA progress notes indicated that the veteran 
"would mentally disappear for a period of time" during 
conversations.  The veteran had been noncompliant with his 
medications, and in February 1997 complained of "adrenaline 
rushes" which caused rapid pulse, fear, and tension in 
addition to his PTSD symptoms.  Despite this, the veteran 
reported that he had obtained employment as a woodworker.  In 
October 1997, the veteran was treated at VA, and at several 
private hospitals, for atypical chest pain.  The VA physician 
opined that these pains were most likely the result of 
anxiety, although a cardiac etiology could not be ruled out.  
The 1997 treatment notes reflect that the veteran's leisure 
activities included hunting/hiking.

On a social and industrial survey in October 1997, the 
veteran was described as very disheveled, nervous, and 
anxious.  He complained of migraines, anxiety, 
hypervigilance, flashbacks, sleep difficulty, and memory 
loss.  He had little to no contact with others.  He reported 
that he had worked sporadically as a handyman until October 
1996; he was unemployed for 6 months, and then began working 
full-time in a woodworking company.  He had missed a great 
deal of work and was not very productive.  The social worker 
opined that the veteran's PTSD was severe, and his 
functionality was marginal and could change at any time.

The veteran applied for Social Security disability in 1998.  
A letter from his therapist dated in March 1998 reported PTSD 
symptoms to be anxiety, distrust of authority figures, severe 
depression, intrusive thoughts, recurring nightmares, and a 
heightened startle reflex.  These symptoms had caused 
difficulty in his personal relationships and had made 
employment "an impossibility."  

On psychiatric evaluation on behalf of the Social Security 
Administration in March 1998, it was reported that the 
examiner reviewed various medical records in conjunction with 
the examination.  The veteran reported that he had difficulty 
with intrusive thoughts, nightmares, anxiety, and anger upon 
returning from Vietnam, but had sought therapy and saw 
dramatic improvement in his symptoms.  However, following a 
SWAT raid in January 1995, he experienced an exacerbation of 
his PTSD symptoms.  Nightmares began occurring two to three 
times a week, he had daily intrusive thoughts and flashbacks, 
and his anxiety escalated.  He had significant difficulties 
with anger management; he related an incident in which he 
followed and confronted a man who had been tailgating him.  
He was embarrassed by his heightened startle reflex.  The 
veteran reported that he last worked in October 1997, when he 
left his woodworking job due to back pain, migraines, 
increased anxiety, and intrusive thoughts.  He did not visit 
others, but had a friend who visited him.  The examiner 
described the veteran as extremely nervous; he had a tremor 
of the hands, and wrung his hands throughout the interview.  
He became dramatically more anxious when discussing his PTSD 
symptoms.  Affect was restricted, and the veteran became 
tearful at times.  Suicidal and homicidal ideation was 
denied.  The veteran was alert an oriented, but attention and 
concentration were impaired.  Severe PTSD was diagnosed.  The 
examiner noted that PTSD did impair the veteran's social and 
work functioning, but he could complete complex tasks.

VA progress notes from April 1998 reveal that the veteran 
experienced a flashback in which he thought he heard incoming 
rocket fire and swerved the car to avoid an attack.  He 
reported that to deal with stress, he had become "obsessed" 
with doing housework.  In August 1998, a VA physician opined 
that the veteran was unemployable on a temporary basis due to 
back pain and situational depression.

VA outpatient records for the period of October 1998 to June 
1999 reveal continued group, individual, and family therapy.  
The veteran complained of increased anxiety over this period, 
as well as paranoia and extreme anger, related to a lawsuit 
against the police.  A therapist commented in January 1999 
that the veteran had been "out of control with angry 
thoughts and actions." 

The veteran and his wife testified at a personal hearing in 
June 1999.  He testified that he had last worked eight or 
nine months prior, in a woodworking shop.  He had worked 
there for five years, then left to be a caretaker, and had 
returned to woodworking for approximately six months.  He 
stopped working in large part because of PTSD symptoms, 
including heightened startle response.  He described suicidal 
thoughts and extreme anger problems.  The veteran stated that 
he slept approximately four hours a night, and that he did 
not socialize.

The veteran's employer at his last employment indicated in 
letters dated in June 1999 that he had worked there for 
approximately one year.  He tried to be a successful 
employee, but had physical and mental problems which 
handicapped him.  "The slightest noise or unexpected 
approach of a fellow employee would startle him and render 
him incapable of working; this resulted in a serious safety 
problem for himself and coworker around him."  

On VA examination in July 1999, the veteran complained of 
memory problems, suicidal ideation, problems with 
concentration, anger control problems, revenge fantasies, 
panic, and feelings of helplessness.  He could not work.  The 
examiner described the veteran as very anxious, and having 
trouble staying tracked.  Memory was fair.  Chronic and 
severe PTSD was diagnosed.  The psychiatrist stated that the 
veteran's PTSD alone rendered him unemployable.  His 
impairment had been constant for the past two or more years, 
and any improvement was unlikely in the foreseeable future.

The veteran was granted Social Security disability benefits 
in October 1999.  In October and November 1999, he was 
hospitalized at a VA medical center for exacerbation of PTSD 
with anger and depression.  He denied suicidal or homicidal 
ideation.  He complained of nightmares almost nightly, daily 
intrusive thoughts, and alteration in bowel habits as a 
result of internalized anger.  His medication was adjusted, 
and he was released.

Analysis

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  
PTSD is rated under Diagnostic Code 9411.   Effective 
November 7, 1996, the criteria for rating mental disorders 
were revised.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus the 
veteran is entitled to a rating under the earlier version of 
Code 9411 for the entire appellate period or, if it is to his 
benefit, a rating under the new criteria since November 7, 
1996.

Under the version of Code 9411 in effect prior to November 7, 
1996, a 70 percent evaluation is assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  There are totally 
incapacitating psychoneurotic symptoms, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996)  

Effective November 7, 1996, Code 9411 provides a 70 percent 
rating where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The next 
higher
Rating of 100 percent, is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130 (2001).

The criteria under DC 9411 for a 100 percent rating have each 
been found to be an independent bases for granting a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Reviewing the veteran's claim first under the criteria in 
effect prior to November 7. 1996, it is noteworthy that at no 
time during the appellate period is there evidence of totally 
incapacitating psychoneurotic symptoms.  The veteran has not 
been virtually isolated from the community.  He has 
participated in group therapy on a regular basis, as well as 
in various social and community activities.  He has grown 
closer to his family, including his wife and brother; and 
reports at least one friend who visits him on occasion.  No 
doctor reported symptoms bordering on a gross repudiation of 
reality.  His thought process and cognitive abilities have 
been described as coherent and logical.  He has not 
demonstrated an inability to perform the activities of daily 
living due to PTSD symptoms; he is able to care for himself, 
helps prepare his daughter for school, and completes 
household chores.  The evidence does not show fantasy, 
confusion, panic, or explosions of aggressive behavior 
resulting in a profound retreat from mature behavior.  He has 
appeared anxious at times, and has reported isolated 
incidents or urges when driving; however, he does drive and 
has continued to function to some extent in his daily life.  
Treatment records earlier in the appellate period reflect 
such leisure activities as mountain climbing, hunting, 
hiking.  And, until about April 1998, he has participated in 
regular employment.  (The record shows he began his last 
employment in April 1997; and the employer has indicated the 
employment lasted about a year.)  Consequently, the schedular 
requirements for a 100 percent rating for PTSD were not met 
prior to April 1998, and such rating was not warranted prior 
to that time under the pre November 7, 1996 criteria for 
rating that disorder.  

However, the record does reflect demonstrable inability to 
retain employment since April 1998.  As was noted above, that 
was when the veteran's last employment ended.  His employer 
at the time has indicated that an extreme startle effect was 
responsible for the termination of employment.  A VA examiner 
in July 1999 opined that the veteran is unemployable due to 
PTSD.  Accordingly, a 100 percent schedular rating is 
warranted from April 1, 1998 under the pre November 7, 1996 
rating criteria.  (The Board notes that the July 1999 VA 
examiner opined that the PTSD had been constant the last two 
years, leading to the inference that the veteran was 
demonstrably unable to retain employment due to PTSD for two 
years prior to July 1999.  That opinion is inconsistent with 
the fact that the veteran was actually employed during part 
of that two year period.)  

The criteria for a 100 percent schedular rating under the 
version of Code 9411 in effect as of November 7, 1996 have 
not been met at any time that date.  Total occupational and 
social impairment is not shown.  No gross impairment in 
thought process is shown.  There is no evidence of persistent 
delusions or hallucinations.  The veteran's behavior has not 
been described as grossly inappropriate; to the contrary, his 
affect, while restricted, has been appropriate and he has 
been described as pleasant and cooperative.  He is not a 
persistent danger to himself or others.  His allegations of 
suicidal ideation are intermittent, and he has denied an 
intent to act on such ideas.  His anger management 
difficulties have by and large remained controlled.  He is 
able to perform the activities of daily living.  He dresses 
neatly, trims his hair and beard, and helps around the house, 
including preparing some meals, cleaning, and helping with 
his child.  Only one examiner noted a single disheveled 
appearance.  The veteran is oriented to time and place, and 
serious memory deficit is not shown.  His concentration 
lapses are not frequent, nor are they such as to render him 
unable to function.  Consequently, a 100 percent schedular 
rating for PTSD under the "new" criteria is not warranted.


ORDER

A 100 percent schedular rating for PTSD is granted effective 
from April 1, 1998.  A rating in excess of 70 percent for 
PTSD prior to April 1, 1998 is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

